Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 1 of 8 Page ID #:861




 1   Marc J. Randazza, CA Bar No. 269535
     Alex J. Shepard, CA Bar No. 295058
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, Nevada 89117
     Telephone: 702-420-2001
 4
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Infowars, LLC and Free Speech Systems, LLC

 7
                    IN THE UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR

11                 Plaintiff,                     REPLY IN SUPPORT OF
                                                  DEFENDANTS INFOWARS, LLC
12          vs.                                   AND FREE SPEECH SYSTEMS,
                                                  LLC’S MOTION TO MODIFY
13
     INFOWARS, LLC; FREE SPEECH                   SCHEDULING ORDER
14   SYSTEMS, LLC,
                                                  Date: February 11, 2019
15                 Defendants.                    Time: 10:00 a.m.
                                                  Hon. Michael W. Fitzgerald
16
                                                  Case Filed: March 5, 2018
17                                                Trial Date: July 16, 2019
18

19
           Defendants Free Speech Systems, LLC (“FSS”) and Infowars, LLC (“Infowars”)
20
     hereby file their reply in support of their Motion to Modify Scheduling Order (Doc.
21
     No. 71).
22

23
                                            -1-
24                 Reply in Support of Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 2 of 8 Page ID #:862




 1   1.0   INTRODUCTION AND FACTUAL BACKGROUND

 2         Since filing the instant Motion, even more reasons to grant the requested

 3   extension of the discovery period have arisen. The day after Defendants filed the

 4   Motion, Plaintiff Matt Furie provided some documents responsive to Defendants’

 5   requests for production of documents, but this production was deficient. On January

 6   17, 2019, Defendants sent a meet and confer letter under L.R. 37-1 laying out the

 7   deficiency of Mr. Furie’s responses, particularly regarding the lack of any documents
 8   substantiating his alleged damages. (See Doc. No. 74-19.) Plaintiff Matt Furie took the

 9   position that he will forego any claim for actual damages, and instead will solely pursue

10   disgorgement of FSS’s profits and/or statutory damages. Due to this position, Mr.

11   Furie has refused to provide any discovery regarding the extent of actual damages,

12   claiming that the burden of obtaining specific information and documents as to

13   licensing revenue is disproportionate to the needs of this case. (See January 22, 2019
14   letter from Will Kinder to Marc Randazza, attached as Exhibit 1, at p. 2.) Defendants’

15   counsel then explained that the amount of actual damages Mr. Furie has allegedly

16   suffered is relevant to the determination of the amount of any statutory damages award.

17   (See January 24, 2019 letter from Marc Randazza to Will Kinder, attached as Exhibit

18   2.) Mr. Furie has stated that he will provide supplemental documents related to the

19   issue of actual damages “within the next couple weeks,” without further elaboration.

20   (See email exchange between Will Kinder and Marc Randazza, dated January 28, 2019,

21   attached as Exhibit 3.) This late production will likely also be deficient, and yet

22

23
                                             -2-
24                  Reply in Support of Motion to Modify Scheduling Order
25                                2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 3 of 8 Page ID #:863




 1   Defendants will not have time within the existing Scheduling Order to move to compel

 2   complete responses to their discovery requests.

 3            There are ongoing discussions regarding the adequacy of the parties’ discovery

 4   responses, and Defendants anticipate needing to file a motion to compel at least as to

 5   requests for production of documents related to the amount of actual damages Mr.

 6   Furie has suffered.

 7            Aside from these new issues, Mr. Furie misrepresents to the Court that
 8   Defendants did not meet and confer about filing the Motion until the day of filing.

 9   Additionally, while Mr. Furie expresses confusion as to the necessity of the creator of

10   El Sapo Pepe’s testimony, it is plainly obvious how such testimony is relevant here.

11   One of Defendants’ affirmative defenses is that Mr. Furie’s alleged “Pepe the Frog”

12   character is an unauthorized derivative work of El Sapo Pepe, and thus is not entitled

13   to copyright protection.              No person on earth is more qualified to testify as to
14   conspicuous similarities between the two characters than El Sapo Pepe’s creator, Analia

15   M. Garcia. There is good cause to modify the case’s Scheduling Order by extending

16   discovery for six months.

17            Additionally, Mr. Furie has provided licensing agreements in which third parties

18   purportedly paid Mr. Furie a fee for the use of Pepe the Frog. (See Declaration of

19   Tennyson Fauver [“Fauver Decl.”], attached as Exhibit 4, at ¶ 4.)1 One of these

20   agreements is with the Chinese company Xi’an MOMO IT Limited, and contemplates

21   a very substantial sum of money being paid to Mr. Furie for a license. (See id. at ¶ 5.)

22   1 The agreements themselves have been designated as CONFIDENTIAL pursuant to the Stipulated Protective Order.
     Out of respect for this order, this Reply does not discuss the particulars of any agreement. Defendants are happy to file
23   relevant agreements under seal.
                                                  -3-
24                       Reply in Support of Motion to Modify Scheduling Order
25                                     2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 4 of 8 Page ID #:864




 1   Mr. Furie, however, refuses to provide any additional information, including proof that

 2   he ever received payment. Meahwhile, Furie’s position is that it is “too difficult” to

 3   provide proof that he actually received any payments. This disconnect warrants further

 4   discovery from Xi’an MOMO. However, that party is located in the People’s Republic

 5   of China. Given the necessity of third party discovery, across international borders, the

 6   parties further require an extension of the discovery period.

 7   2.0      ARGUMENT
 8            As an initial matter, Defendants’ counsel did not wait until the day of filing the

 9   instant Motion to meet and confer with Mr. Furie’s counsel. As Mr. Furie admits,

10   Defendants’ counsel told Mr. Furie’s counsel on January 9, 2019 that Defendants

11   planned to seek a six-month extension of the discovery period. (See Doc. No. 74-16.)

12   The email from Defendants’ counsel plainly states “[f]or these reasons, we plan to

13   request a six-month extension of all discovery deadlines with the court.” (Id.) The only
14   way to do that is by filing a motion, and so it is not plausible for Mr. Furie to claim that

15   he had no awareness Defendants intended to file the instant Motion. The most Mr.

16   Furie can accurately claim is that Defendants filed the motion only 5 days after meeting

17   and conferring, rather than 7 as required by L.R. 7-3. But there was obviously no

18   potential for an informal resolution of the motion, even after Defendants’ counsel
                                                                                                                                2
19   proposed only a six-week extension of the discovery period, instead of six months.

20   (See Doc. No. 74-14.) Defendants met and conferred in good faith regarding the basis

21

22
     2Defendants do not believe that six weeks will be adequate, at this time, given the need to take discovery in both Argentina
23   and the People’s Republic of China.
                                                   -4-
24                        Reply in Support of Motion to Modify Scheduling Order
25                                      2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 5 of 8 Page ID #:865




 1   for the Motion prior to filing it, and so the Court should excuse them filing the Motion

 2   only 5 days after this conference instead of 7.

 3         More substantively, there is good cause under Fed. R. Civ. P. 16(b)(4) to modify

 4   the scheduling order in this case. Defendants continue to arrange for a non-compelled

 5   deposition of Ms. Garcia, but have not yet been able to do so, and Ms. Garcia is uniquely

 6   qualified to testify as to conspicuous similarities between El Sapo Pepe and Pepe the

 7   Frog, which is necessary to fully develop Defendants’ affirmative defenses. Even
 8   though attorney Marc Randazza provided a declaration stating that he has been in

 9   contact with Ms. Garcia to arrange for her deposition without having to go through the

10   procedures of the Hague Evidence Convention, Mr. Furie claims that this amounts only

11   to an insufficient “conclusory assertion” of diligence, citing Lindsay v. 1777 Westwood

12   L.P., 2018 U.S. Dist. LEXIS 133789 (C.D. Cal. Aug. 8, 2018). But Lindsay is easily

13   distinguishable. First, it dealt with a plaintiff who waited until two months after the
14   deadline she sought to extend had passed to move to modify the case’s scheduling order

15   (see id. at *6), whereas here Defendants filed the Motion 39 days before the non-expert

16   discovery deadline. Second, the plaintiff in Lindsay merely made “assertions that she

17   satisfied all standards to warrant relief from the Scheduling Order” (id. at *6-7), while

18   here counsel for Defendants have informed the Court that they are attempting to

19   arrange for Ms. Garcia’s informal deposition.        Lindsay thus has no bearing on

20   Defendants’ Motion.

21         Finally, Mr. Furie claims good cause does not exist because there are no ripe

22   discovery disputes. But as the exhibits above show, as well as those attached to Mr.

23
                                             -5-
24                  Reply in Support of Motion to Modify Scheduling Order
25                                2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 6 of 8 Page ID #:866




 1   Furie’s Opposition, all parties are still disputing the adequacy of discovery responses.

 2   Mr. Furie’s current position is that he does need to produce any documents quantifying

 3   any alleged actual damages, but he still wishes to seek statutory damages. Even if Mr.

 4   Furie provides full responses and all documents responsive to other areas of inquiry, it

 5   appears Defendants will have no choice but to file a motion to compel as to these

 6   requests. Under the current Scheduling Order, however, that is impossible, and so there

 7   is good cause to extend the discovery period. In fact, a failure to do so would deprive
 8   Defendants of due process. Meanwhile, the burden of an extension of the discovery

 9   period would pose neither hardship nor burden upon Mr. Furie. Mr. Furie waited 14

10   years before seeking to enforce or even register a single copyright. (See Doc. No. 47-5.)

11   The only rationale that can truly be raised by Mr. Furie to a bit of an extension so that

12   this case’s facts can be fully developed is “it may prove harmful to my case.” Just

13   because Furie wishes to keep operative evidence from the Court by running out the
14   clock is no reason to deprive the Defendants of due process.

15   3.0   CONCLUSION

16         For the foregoing reasons, the Court should modify the Scheduling Order and

17   extend all related deadlines by 6 months so that the parties may resolve outstanding

18   discovery issues, including seeking discovery in Argentina and China and, if necessary,

19   so that Defendants may file a motion to compel. In the event that the Court feels that

20   six months is too long, a shorter period of time should be granted in the alternative,

21   with a status check and without prejudice to seek an additional extension, should the

22   foreign discovery prove elusive.

23
                                             -6-
24                  Reply in Support of Motion to Modify Scheduling Order
25                                2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 7 of 8 Page ID #:867




 1   Dated: January 28, 2019              Respectfully submitted,

 2
                                          RANDAZZA LEGAL GROUP, PLLC
 3
                                          /s/ Marc J. Randazza
 4                                        Marc J. Randazza
                                          Alex J. Shepard
 5                                        2764 Lake Sahara Drive, Suite 109
                                          Las Vegas, NV 89117
 6

 7                                        Attorneys for Defendants,
                                          Infowars, LLC and
 8                                        Free Speech Systems, LLC

 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23
                                            -7-
24                 Reply in Support of Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 75 Filed 01/28/19 Page 8 of 8 Page ID #:868




 1                                                    Case No. 2:18-cv-01830-MWF-JPR
                              CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that on January 28, 2019, I electronically filed the
 3
     foregoing document with the Clerk of the Court using CM/ECF. I further certify that
 4
     a true and correct copy of the foregoing document is being served via transmission of
 5
     Notice of Electronic Filing generated by CM/ECF.
 6

 7                                                 Respectfully submitted,

 8                                                 s/
                                                   Employee,
 9                                                 Randazza Legal Group, PLLC
10

11

12

13
14

15

16

17

18

19

20

21

22

23
                                            -8-
24                 Reply in Support of Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
